



Exhibit 10.33




logoimagea011a04.jpg [logoimagea011a04.jpg]




FERRARA EMPLOYMENT AGREEMENT - AMENDMENT #2


Cartesian, Inc. (the “Company”) and John Ferrara (“You” or “Employee”) entered
into an Employment Agreement (the “Original Employment Agreement”) effective
September 28, 2015, as amended by Amendment #1 thereto dated September 28, 2016
(the “First Amendment”). The Original Employment Agreement, as amended by the
First Amendment, is referred to herein as the “Employment Agreement.” The
parties wish to amend the Employment Agreement effective November 14, 2017 by
replacing the Section 5(c) of the Employment Agreement set forth in the First
Amendment with the following:


5.c. Stock Option Award. You were granted 50,000 non-qualified stock options on
September 28, 2016 in the First Amendment. Per resolution of the Compensation
Committee of the Cartesian Board of Directors dated November 14, 2017, those
options will vest as of November 14, 2017; provided, however, that no part of
such Option will be exercisable if the Confidential Severance Agreement and Full
and General Release between the Employee and the Company, dated November 15,
2017 (“Severance Agreement”), has been revoked by Employee pursuant to Section
12(f) of the Severance Agreement.


The exercise price of the options is $1.25.  The grant details have been
provided in a separate Option Agreement, as amended on the date hereof.


All other existing provisions in the Employment Agreement remain as originally
agreed.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first set forth above.




THE COMPANY:
 
 
EMPLOYEE:
 
 
 
 
 
 
CARTESIAN, INC.
A Delaware corporation
 
 
 
 
 
 
 
 
 
By: /s/ PETER WOODWARD
 
 
/s/ JOHN FERRARA
 
PETER WOODWARD
 
 
JOHN FERRARA
 
CEO
 
 
 
 





                            






                        
                    






